Review of a determination of the Superintendent of Insurance, under article 78 of the Civil Practice Act, which denied the application of the petitioner for a renewal of his license as an insurance broker. There was sufficient evidence to sustain the finding that petitioner as an inducement for the placing of insurance with him offered to pay the State license fee for the taxicab. Determination confirmed, with fifty dollars costs and disbursements. Hill, P. J., Heffernan and Schenck, JJ., concur; Crapser and Bliss, JJ., dissent and vote to annul the determination, and to remit for the purpose of making proper findings.